  Case 2:20-cv-04260-PSG-SK Document 70 Filed 01/04/21 Page 1 of 1 Page ID #:477

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES – GENERAL

 Case No.       2:20-cv-4260-PSG (SK)                                   Date     January 4, 2021
 Title          Michael Hernandez Gonzalez v. Strling Price et al.


 Present: The Honorable        Steve Kim, United States Magistrate Judge
                   Erica Valencia                                              n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE FOR FAILURE TO
                          SERVE DEFENDANT PEREZ

       On September 16, 2020, the Court ordered service of the complaint by the U.S.
Marshal’s Service (“USMS”) on Defendants Stirling Price, Jason Black, Dr. Perez, and Dr.
McGee. (ECF 24). The deadline to complete service on all Defendants was December 15,
2020. (Id. at 4). Defendants Price, Black, and McGee waived service of summons in November
and made their appearances. (ECF 48, 50, 52). But the USMS could not serve Defendant
Perez because he is a contractor who could not be located. (ECF 54, 61). While Plaintiff “is
entitled to rely on the U.S. Marshal for service of the summons and complaint,” he still bears
the ultimate responsibility to ensure proper service occurs, namely, by providing to the USMS
“the necessary information to help effectuate service.” Puett v. Blandford, 912 F.2d 270, 275
(9th Cir. 1990). It is not the responsibility of the USMS to find the addresses of unserved
defendants.

       Thus, Plaintiff is ordered to show cause by February 3, 2021 why the Court should
not dismiss the complaint against Defendant Perez for Plaintiff’s failure to serve and prosecute.
See Fed. R. Civ. P. 4(m). If Plaintiff is unable to locate this Defendant, Plaintiff may voluntarily
dismiss them by submitting the attached Notice of Voluntary Dismissal as to Defendant Perez
only. Plaintiff’s case would then proceed against Defendants Price, Black, and
McGee. Serving Defendant Perez is not a prerequisite for Plaintiff’s case to
proceed. Plaintiff’s total recovery—if he succeeds in this action—depends on the extent of his
alleged injury, not the number of defendants named or claims alleged. See Condon v. Condon,
2008 WL 11338437, at *4 (C.D. Cal. June 6, 2008). If anything, naming too many parties and
alleging too many claims, without the necessary factual or legal merit, may only complicate
service of process, discovery, and motion practice. It then leads to inevitable delays,
preventing Plaintiff’s case from being decided on the merits.

         IT IS SO ORDERED.



CV-90 (10/08)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
